﻿
At the outset, Sir, I should like to convey to you, both
personally and in your capacity as a representative of
your country, Saint Lucia, my sincere congratulations
on your election to the presidency of the General
Assembly at its fifty-eighth session. I am confident that
you will lead its work with efficiency and skill. I
should also like to take this opportunity to pay tribute
to your predecessor, Mr. Jan Kavan of the Czech
Republic, for his remarkable and effective contribution
to the results achieved during the last session, results
we value and seek to deepen further.
We meet today at a critical juncture in world
history. More than ever before, we need to chart and
define clearly the path we wish to take to avert the
confusion of concepts and the undermining of
established principles. Doubts have been raised about
the United Nations and its role; attempts have been
made to circumvent it and ignore the fact that it was
born out of the world's tragic experience in the first
half of the previous century. From that experience, the
world drew the necessary lessons concerning the need
for collective action to solve problems, to prevent wars
and to enable peoples to rule themselves and to
cooperate for a better future.
I believe that the time is now past for such
doubts. Everyone has come to realize the importance of
17

taking action through the Organization in a spirit of
cooperation and solidarity. That is the only way to save
the world from new divisions and scourges. That new
development places new responsibilities on us all to
cooperate within the United Nations in a spirit that
seeks unity rather than division, cooperation rather than
conflict, real solutions to problems rather than ways of
addressing them without justice and respect for the
Charter, thus lacking legitimacy and effectiveness.
Commitment to the Charter and to international
law is the safety valve for the international community.
The role of the United Nations cannot be reduced to the
role of the Security Council alone and to the questions
that it can or cannot address. In our opinion, the United
Nations is much larger than that; its contributions
embrace all the elements of the wide-ranging and
complex international agenda.
In that regard, we reiterate that challenges such as
terrorism and illicit drugs, diseases, disarmament,
protection of the environment, AIDS and achieving
sustainable development can be met only through
coordinated action in which all States, large and small,
act within an international framework that enjoys
legitimacy and is conducive to the attainment of
common objectives.
In that connection, I should like to pay tribute to
the Secretary-General, Mr. Kofi Annan, for his
distinguished role and his continuing efforts in
strengthening the purposes and principles of the United
Nations to enable the Organization to shoulder its
responsibilities and to achieve its goals. Kofi Annan
played a significant role in returning the Organization
to the centre of events. In the course of United Nations
efforts to carry out its noble principles, many of its
staff members lose their lives. In the recent tragic
events in Baghdad, Egypt lost two of its and brave
nationals who had been working ably in the service of
the Organization's principles.
Tragic events have struck many countries and
peoples. Foremost among them were the events of 11
September 2001, which afflicted the friendly people of
the United States of America   events that we fully
condemn and deplore. In the midst of the agony and
anxiety generated by such events, inescapable
conclusions have been reached: we must unite in
combating terrorism on realistic, sound and legitimate
bases; we must avoid confusing terrorism with certain
legitimate acts that are inspired by the wish to break
the shackles of occupation, domination and injustice;
and we must understand that the desire to combat
terrorism must not become the only yardstick for
judgement.
Experience has proven that in combating
terrorism we must not fail to see that it is not a product
of one of the world's major cultures. We must not
ignore the fact that terrorism is not confined to a
certain region and that the fight against it must not be
restricted to the perspective of security or politics
alone. Terrorism is by nature a multifaceted
phenomenon. As such, it must be dealt with in a
comprehensive manner that encompasses its political,
economic, security, legal and psychological aspects, as
well as the conditions exploited by some to justify it.
The United Nations has proven its ability to
coordinate international efforts and to achieve tangible
results in this field. Egypt has participated seriously in
all activities aimed at strengthening international
efforts against terrorism. This has been Egypt's
objective all along. In 1995, Egypt launched President
Hosni Mubarak's initiative to convene a high-level
international conference under United Nations auspices
to consider ways and means to combat terrorism. This
initiative gave expression to Egypt's keen interest in
supporting the international efforts aimed at reaching a
clear and precise understanding of the fight against
terrorism, including through special negotiations on the
comprehensive convention to combat international
terrorism in all its forms and manifestations. The
Egyptian initiative must not be construed as a chance
for protracted polemics or disagreement that clouds our
objective. On the contrary, it is a call to frame a
document that expresses the international political will
and reflects the international resolve to eradicate the
scourge of terrorism, to restore peace and security,
along with justice and stability, and to clarify the
responsibilities of each and every member of the
international community.
Our world today is facing numerous challenges
regionally and internationally. There are challenges to
the logic of fairness, justice and peace and challenges
related to the proliferation of weapons of mass
destruction and the slow pace of international action in
the field of nuclear disarmament. We are witnessing
tendencies to consecrate the right to possess, develop,
and modernize nuclear weapons. Some States still cling
to the obsolete doctrines of deterrence and attempt to
find justifications for the use of nuclear weapons.
18

Therefore, it has become necessary to widen the
establishment of zones that are free of weapons of mass
destruction. In this regard, I recall Egypt's repeated
assertions, in all international forums, that rendering
the Middle East free of weapons of mass destruction,
particularly nuclear weapons, in a comprehensive
framework that applies to all without exception or
discrimination, is the only way to spare the region and
the world the dangers that threaten all our
achievements and all that we strive to achieve. It is
unacceptable that Israel's possession of such weapons
should remain a reality that some prefer to ignore or
should prevent the international community in Vienna,
New York or elsewhere from facing it fairly and
squarely.
The Middle East region continues to suffer from
the absence of peace. There were high hopes that the
historical reconciliation between the Palestinian and
Israeli peoples was within reach after the Oslo accords,
the parties' mutual recognition and the subsequent
agreements and negotiations. Yet the efforts failed
every time, seemingly because the Israeli party does
not yet fully share the conviction of all, expressed by
President George Bush and the Quartet, that the
solution lies in the establishment of an independent
Palestinian State, within the 1967 borders, that would
live side by side with Israel in peace and security.
The Palestinian people continue to be subjected
to oppression, provocation, and aggression. They
continue to languish under the oppression of a cruel
and unfair occupation that generates feelings of despair
and frustration and leads to a spiral of violence and
counter-violence whose victims are innocent civilians.
It is high time for the international community to
reiterate its call to the parties to return to the
negotiating table in order to implement the principles
of international legality and to achieve a just peace in
the entire Middle Eastern region on the basis of a
complete withdrawal to the 1967 borders and of respect
for rights. Egypt has continually made efforts to
achieve that objective in Palestine, the Govan and in
the occupied Lebanese territories, confident that the
logic of peace will prevail over the logic of aggression
and that the resolve of the people who yearn for a
peace that achieves security and opens the door for
development will prevail over those who continue to
harbour ambitions of expansion and aggression and
thus put the interests of their peoples in danger. They
will bear a heavy responsibility for that.
The situation in Iraq is cause for grave concern.
We reaffirm anew the need for respect for the
sovereignty, independence, and territorial integrity of
Iraq, as well as the need to create conditions conducive
to the earliest possible withdrawal of the occupying
forces and the assumption by the United Nations of a
central role in assisting the Iraqis in the political and
economic reconstruction of their State. Egypt affirms
its readiness to contribute to the reconstruction process,
in accordance with the wishes and needs of the Iraqi
people and in cooperation with the rest of the
international community, under the aegis of the United
Nations. We look forward to the day when the
aspirations of the Iraqi people are realised and when it
becomes an effective and free partner working with its
Arab brothers for a better future.
Egypt welcomes the recent agreement between
the government of the Sudan and the Sudanese
People's Liberation Movement (SPLM), an agreement
that paves the way for a consolidated effort towards a
better future for the people of a united Sudan and one
that ensures equality, security and prosperity for all its
citizens. Egypt calls upon the international community
to assist in securing the implementation of this
agreement. The profound and eternal ties and relations
between Egypt and the Sudan and our firm belief in the
commonality of the hopes we entertain and the threats
we face impel us to be in the vanguard of action for the
achievement of that lofty goal. It alone can guarantee
the maintenance of the interests of the Sudanese people
as a whole, as well as the interests of the Arab world
and the African continent.
Egypt believes that cooperation for development
is the cornerstone of multilateral international action.
The eradication of poverty is a moral, human, and
political responsibility shared by the countries of the
North and the South. It is the shortest route to
achieving international peace and security. A fair look
at the international economic situation must conclude
that it is impossible to accept the continuation of the
current imbalance in the distribution of wealth among
the peoples of the Earth. Equally impossible to accept
are the lack of democracy in international economic
decision-making, the grave fluctuations in the
efficiency of the work of the world financial markets,
the unfair trade practices against the interests of
developing countries and the policies that lead to
recurrent financial crises which eliminate, in a few
days, the achievements of decades of great sacrifice.
19

We regret that the Cancun Conference was unable to
produce the desired and previously agreed outcome of
affording developing countries a real opportunity to
benefit from liberalization based on balanced trade.
Instead, it made liberalization an obstacle to the efforts
of developing countries to promote growth and
development under difficult and complex
circumstances.
Egypt has welcomed the outcome of United
Nations conferences and summits, including the
Millennium Summit Declaration, and has called for full
implementation of the letter and spirit of the decisions
adopted. Hence, we view with satisfaction the decision
of the General Assembly at its last session to consider
in 2005 at a high level the implementation of the
outcomes of international summits and conferences.
Globalization, with the hope it brings for
international cooperation that benefits all, could turn, if
misused, into an attempt at domination, thereby
exacerbating the structural flaws in the international
system at both the economic and political levels.
Hence, there is a need for measures to increase the
effectiveness of international institutions and to
achieve good governance, which is as necessary on the
international level as it is on the national level, and to
create a favourable economic environment. There is
also a need to adopt a comprehensive package of
reforms that includes international finance and for
mutual respect among cultures and civilizations so that
dialogue and cooperation can benefit all and can
promote understanding between nations and peoples.
While urging the United Nations to continue its
efforts in the promotion of international cooperation
for development, Egypt stresses the importance of
taking the cultural diversity of societies into account. It
is also important to seek acceptance of the other as an
equal partner in discourse without the imposition of
certain models. At the same time, we reiterate that this
cooperation must be the fruit of a new philosophy that
posits the common destiny of mankind in a unified and
interactive manner, whereby if one part suffers, the rest
will subsequently suffer. The repercussions of the
economic and social problems in a given country or
continent can no longer be confined to a single place.
Rather, these repercussions now swiftly find their way
to the rest of the world.
The United Nations should place the situation in
Africa among its top priorities, in view of the political,
economic, social, and environmental challenges facing
it, as well as the outbreak of armed conflicts, spread of
deadly epidemics and plunder of the riches and
resources of peoples, whether directly or indirectly
through the imbalance in trade and economic relations.
The New Partnership for Africa's Development
(NEPAD) constitutes a new starting point to change the
standard of living in Africa. It is an initiative created
by the Africans themselves, based on their own vision
of their reality, needs and the great hopes of the
African peoples for a better future and their wish to be
partners with the world for the sake of development
and progress. Egypt reaffirms the need to implement
the resolutions adopted by the General Assembly last
year, which took NEPAD as a framework for
development in Africa. Egypt calls for the development
programmes of international organizations to be
adapted to the priorities set by NEPAD. Egypt urges
donor countries and economic organizations and
institutions to provide support to the African countries
for the implementation of NEPAD and the achievement
of its desired objectives.
African countries have already established within
the African Union the machinery required for the
implementation of the initiative. The international
community is called upon to help bridge the financial
gap that impedes the achievement of poverty reduction
in Africa. This should be done through a prompt and
comprehensive approach.
Egypt's belief in the centrality of the role of the
United Nations in the world, now and in the future,
impels it to reaffirm the urgent need to develop and
increase the Organization's effectiveness. This includes
the reform of its main organs, particularly the General
Assembly and the Security Council. We all agree that
there is a need for reform and that this reform is a long
process. Many of the steps towards reform have been
implemented. However, much remains to be done to
strengthen collective and international action through
the revitalization of the General Assembly and reform
of the working methods of the Security Council. All
States should be given ample opportunity to shoulder
the responsibilities of membership in the Council.
Therefore, we continue to support a
comprehensive approach to the reform of the Security
Council and believe that this process should be based
on two main guidelines: a commitment to the overall
concept of reform and the rejection of a policy of
20

taking small steps in one direction or another. The
Open-ended Working Group of the General
Assembly   the only open and transparent forum
available for the consideration of this important
subject   should also continue its consideration of this
matter and abide by its mandate.
The dangers that beset us all make it imperative
for us to rally around the lofty principles established
under the Charter of our Organization. We must
translate our belief in those principles into continuous
work that transcends greedy ambitions, hatreds,
illusions and the desire for domination and hegemony.
Our work must proceed from a belief in the equal
rights and duties of peoples. Thus we will achieve the
hopes of the peoples of the Earth and spare them
hardship and suffering.
The path towards that objective lies in the
commitment to United Nations resolutions and the
cessation of attempts to ignore, circumvent or adapt
them to serve purposes incompatible with the Charter
and with law and justice. If we uphold those principles,
we will all be victors. The only vanquished ones will
be the forces of evil and aggression, which will be
defeated by our peoples' hopes for a more just and
secure world for all.

